Title: To Thomas Jefferson from Francis Taylor, 8 March 1781
From: Taylor, Francis
To: Jefferson, Thomas



Sir
Winchester March 8. 1781.

The German Troops arrived here the 5th. instant, The Brunswick Regiments are for the present quartered in this town, but are rather too much crowded unless they should be removed soon. Their number (including officers) is 934. The Hesse Hanau Regiment, near 300. are sent to the Town of Bath, with part of the Guards.
The purchasers of Provision and Forage inform me those articles have risen considerably in price since we got here, and there is but small stores of either at present on hand.
Capt. Read’s Troop of Dragoons are here, the men are very bare of Cloathing and the horses in bad order. They are of no service at present, and I think might be sent to Shenandoah to be put in good order. I am informed a quantity of Forage is there, sufficient to last them a month or two, which was purchased when the British marched from the Barracks. Much the greatest part of the noncommissioned officers and Soldiers of the Regiment of Guards claim discharges, on their removal from Albemarle Barracks, being enlisted to serve only at that place. They appear willing to stay until it is determined where the Germans will be fixed, and perhaps may be prevailed on to guard them to any place out of this State, if not very distant. Our officers are greatly distressed for want of money, not having sufficient to pay for washing or common necessaries. We are sufferers by the depreciation of money from the time it has been due us [to] now, and have been formerly, at present above seven months are in arrear. Mr. Martin informed me the Auditors disputed to grant Warrants on Our orders for the money voted by the last Assembly, to be paid the Officers for depreciation of their pay. I have conversed with several Gentlemen of the Assembly who all of them said the Officers of the Regiment of Guards were included in the Bill. It would be treating them with injustice if they were not, as the depreciation has chiefly arisen since they have been in service. A member of the House of Burgesses immediately after the Bill passed, obtained a warrant for one of our officers who has since received the money from the Treasury. I hope your excellency will direct that money to be sent us, and the Regiment to be paid as early as possible. Our Paymaster, Mr. Martin, could he have notice when to apply, would immediately do it, and bring us the money. I have formerly mentioned the bare situation of our Soldiers, and flatter myself if cloathing should arrive that they will not be  forgot. I believe there may be procured a plenty of Flour at this place. Beef I fear will not be got so easily, and as I mentioned before, the people in this neighbourhood have raised the prices since our arrival. I shall send a Dragoon with this tomorrow morning. By his return please send me such directions and orders as you shall think necessary. I am with the highest respect, Your Excellencys Obedient humble servant,

Fras Taylor


P.S. I believe Col. Mengen has wrote by some person since Colo. Wood wrote his letter.

